DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
Claim 1, line 1 should read “A membrane pump device comprising:”
Claim 1, line 9 should read “for influencing a flow of liquid”
Claim 1, line 11 should read “for influencing a flow of liquid”
Claim 1, line 14 should read “closed by the elastic membrane”
Claim 1, lines 24-25 should read “a cross-sectional area of the outlet valve seat is smaller than a cross-sectional area of a region”
Claims 2-13 should each read “The membrane pump device” in line 1.
Claim 3, line 3 should read “closed by the elastic membrane”
Claim 5, line 4 should read “an actuating device 
Claim 6, line 2 should read “the inlet valve body and the outlet valve body”
Claim 7, line 1 should read “The membrane pump device 
Claim 7, line 2 should read “claim 3 further comprising an actuating device”
Claim 7, lines 2-3 should read “the membrane of the pump chamber is deformed”
Claim 9 should depend from Claim 8; not Claim 7.
Claim 11, line 3 should read “working fluid valves are connected”
Claim 11, line 5 should read “a fluid mass flow”
a discharge phase”
Claim 12, lines 5-6 should read “is deformed into the suction configuration or the discharge configuration by charging the control chamber with the control fluid”
Claim 13, line 2 should read “pressure sensor 
Claim 13, line 3 should read “device 
Claim 13, line 3 should read “such that a fluid mass flow”
Claim 13, line 4 should read “function of a pressure signal”
Claim 14, line 1 should read “A blood treatment apparatus”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 14 recites “a recess is constructed which is closed by an elastic membrane to form an outlet valve chamber”; this limitation is ambiguous, given Applicant’s specification and the examiner’s understanding of the invention, rendering the claim indefinite.  At the outset, it is noted that line 3 of Claim 1 previously recites “an elastic membrane”.  Thus, when line 14 later recites “an elastic membrane”, it appears that Claim 1 is reciting multiple elastic membranes.  However, this appears to directly conflict with Applicant’s specification and figures, which make clear that a single elastic membrane 201 is formed across the entire housing body 254 to form both valve regions and the central pump region.  Given this conflict, it becomes unclear how many distinct membranes are actually required in the claim, rendering the claim indefinite.  Given the Examiner’s understanding of the invention given the specification, the Examiner will interpret Claim 1 as requiring a single elastic membrane, wherein there are different regions of the elastic membrane that serve different purposes (i.e. valves, pump, etc.).
Claim 1, lines 15-16 recite “the front face of which”; this limitation is indefinite because it is not made clear which particular element is being referred to.  In this case, it is not clear if the claim is referring to the front face of the recess, the outlet valve chamber, or the outlet valve seat.
Claim 1, line 16-17 recite “the membrane” twice; however, as noted above, it is not made clear how many membranes are actually required in the claim.  If multiple membranes are required, the phrase “the membrane” does not make clear which particular membrane is being referred to.  This same issue occurs later in Claim 1, as well as throughout the rest of the dependent claims.  Given the Examiner’s understanding of the specification, the Examiner will interpret all claims as requiring a single elastic membrane.
Claim 3, lines 4-5 recite “the front face of which”; this limitation is indefinite because it is not made clear which particular element is being referred to.  In this case, it is not clear if the claim is referring to the front face of the recess, the inlet valve chamber, or the inlet valve seat.
Claim 6, line 4 recites “the membrane of the pump chamber and the membrane of the inlet and outlet valve are arranged”; this limitation is indefinite for the same reasons as noted above.  As noted above, it is not made clear how many membranes are actually required in the claim.  Claim 6 appears to recite multiple “membranes”, but Applicant’s specification and figures make clear that a single elastic single elastic membrane, wherein there are different regions of the elastic membrane that serve different purposes.
Claim 6 recites the phrasing “can be” to describe a potential coupling of a mounting surface with an assembly surface.  However, the phrasing “can be” renders the claim indefinite as it is not clear whether or not the limitations construed with this phrasing are actually present in the invention or not.  Thus, the claimed scope is rendered unclear, and hence, indefinite.  Appropriate correction is required.
Claim 6 recites the limitation "the actuating device" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  This is because Claim 5 (from which Claim 6 depends) never positively requires an actuating device (“an actuating device” is merely part of an intended use limitation in Claim 5 that does not positively require the actuating device to exist in the invention).
Claim 8 recites the phrasing “can be” to describe a potential movement of the outlet control element.  However, the phrasing “can be” renders the claim indefinite as it is not clear whether or not the limitations construed with this phrasing are actually present in the invention or not.  Thus, the claimed scope is rendered unclear, and hence, indefinite.  Appropriate correction is required.
Claim 10 recites the limitations "the outlet adjusting device" and “the outlet control element” in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.  It appears that Applicant may have intended to have Claim 9 depend from Claim 8 (not Claim 7) (see the corresponding claim objection above).  If this dependency is corrected as such, the antecedent basis issues would be resolved.
Claim 13 recites the limitation "the control device" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 & 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,088,515 to Kamen.

    PNG
    media_image1.png
    915
    530
    media_image1.png
    Greyscale

Claim 1, and with particular reference to Figure 8 shown immediately above, Kamen discloses:

(1)	Membrane pump device (Fig. 8; “pumping the fluid”; col. 2, lines 1-6) for conveying fluids, with a pump chamber body (124) in which a recess (71) which is closed by an elastic membrane (91) to form a pump chamber (2) is constructed, an inward flow path (1, 61a, 62a) which connects an entry connection (1) to an inlet opening (i.e. the inlet of chamber 2) of the pump chamber, an outward flow path (61b, 62b, 1) which connects an outlet opening (outlet of chamber 2) of the pump chamber to an exit connection (1), an inlet valve (A) provided in the inward flow path for influencing the flow of liquid in the inward flow path (Fig. 8) and an outlet valve (B) provided in the outward flow path for influencing the flow of liquid in the outward flow path (Fig. 8), wherein the outlet valve is a membrane valve which has an outlet valve body (i.e. the bottom end of body 124) in which a recess (the annular recess surrounding valve seat 64b/67b) is constructed which is closed by an elastic membrane (91) to form an outlet valve chamber (seen clearly in Fig. 8) in which an outlet valve seat (64b, 67b) is arranged (Fig. 8), the front face of which faces the membrane (91) and in the open position of the outlet valve is arranged at a distance from the membrane (Fig. 8), wherein an outlet valve channel (62b) passes through the outlet valve seat (Fig. 8), and the outward flow path comprises a first outward flow channel (61b) which directly connects the outlet opening of the pump chamber to the outlet valve chamber (Fig. 8), and comprises a second outward flow channel (62b, 1) which connects the outlet valve channel (62b), which is closable with the elastic membrane, to the exit connection (1) (Fig. 8), and the cross-section area of the outlet valve seat is smaller than the cross-section area of the region of the outlet valve chamber surrounding the outlet valve seat surrounds the valve seat, and thus, has a larger cross-sectional area than the valve seat).

In regards to Claim 2, the outlet valve seat is an annular valve seat (Fig. 8; see also Fig. 2).
In regards to Claim 3, the inlet valve (A) is a membrane valve which has an inlet valve body (i.e. the upper end of body 124) in which a recess (the annular recess surrounding valve seat 64a/67a) is constructed which is closed by an elastic membrane (91) to form an inlet valve chamber (Fig. 8) in which an inlet valve seat (64a/67a; see also Fig. 2) is arranged (Fig. 8), the front face of which faces the membrane (91) and in the open position of the inlet valve is arranged at a distance from the membrane (Fig. 8), wherein an inlet valve channel (62a) passes through the inlet valve seat (Fig. 8), and the inward flow path comprises a first inlet flow channel (1, 61a) which directly connects the entry connection to the inlet valve channel (Fig. 8), and comprises a second inlet flow channel (62a), which connects the inlet valve chamber, which is closable with the flexible membrane, to the inlet opening of the pump chamber (Fig. 8).
In regards to Claim 4, the inlet valve seat is an annular valve seat (Fig. 8).
In regards to Claim 5, the membrane pump device or a part of the membrane pump device is constructed as a cassette intended for a single use (col. 6, lines 40-41; also, “disposable housing 124” at col. 7, lines 39-40), which is intended for use with an actuating device (125) of a membrane pump (it is further noted that this is a statement of intended use that does not limit the apparatus claim in any patentable sense).
In regards to Claim 6, the pump chamber body and the inlet valve and outlet valve body are a constituent of a one-component or multi-component housing body (124) of the cassette (Fig. 8), wherein the membrane (3) of the pump chamber and the membrane (65a, 65b) of the inlet and outlet 
In regards to Claim 7, Kamen discloses an actuating device (positive/negative pressure gas lines, as seen in Fig. 8) which is constructed such that the membrane (3) of the pump chamber (2) becomes deformable between a suction configuration and a discharge configuration (Fig. 8; col. 2, lines 1-6; col. 3, lines 9-17; col. 4, lines 56-63), wherein the inlet and outlet valve (A, B) are capable of being alternately opened and closed so that fluid can be conveyed by the membrane pump (col. 7, line 38 – col. 8, line 68).
In regards to Claim 12, Kamen discloses that the actuating device (125) has a control chamber (101) and a control fluid line (103) for charging the control chamber with a control fluid (i.e. compressed air; col. 4, lines 47-63), in which a control fluid valve (“solenoid-operated valve”; col. 4, lines 56-62), which is constructed for changing a cross-section of the control fluid line, is arranged, wherein the membrane (91) of the pump chamber (2) is deformable into a suction configuration or a discharge configuration by charging with the control fluid (col. 2, lines 1-6; col. 3, lines 9-18; col. 4, lines 47-62).
In regards to Claim 13, Kamen discloses a control fluid pressure sensor (“pressure transducers”; col. 6, line 29) which is connected electrically to a control device (“microprocessor”; col. 6, line 23), wherein the control device is configured such that the fluid mass flow is generated as a function of the pressure signal of the control fluid pressure sensor (Kamen discloses calibrating the pump to ensure proper operation, and thus, proper mass flow through the pump; thus, the fluid mass flow is generated/initiated as a function of the pressure signal from the pressure transducers).
In regards to Claim 14, Kamen discloses a blood treatment apparatus (i.e. an infusion pump; col. 1, line 22), with a container for providing a medical liquid (“container”; “medication”; col. 6, line 67 – col. 7, line 5), and a membrane pump according to claim 7 for conveying the medical liquid (Fig. 8).
Claim 15, said fluids are medical liquids (i.e. medication) for blood treatment (Kamen’s pump is an infusion pump that would implicitly provide medical liquids for blood treatment; col. 6, line 67 – col. 7, line 5 further discloses medication).

Claim(s) 1-9 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 101354029 to Wang (machine translation attached herein).

    PNG
    media_image2.png
    468
    1082
    media_image2.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figure 1 shown immediately above, Wang discloses:

(1)	Membrane pump device (Fig. 1) for conveying fluids, with a pump chamber body (center of body 1) in which a recess (at lead line 33) which is closed by an elastic membrane (16) to form a pump chamber (33) is constructed, an inward flow path (35, 37, 38, 40) which connects an entry connection (intake of port 37) to an inlet opening (outlet of port 35) of the pump chamber, an outward flow path (31, 24, 26, 27) which connects an outlet opening (inlet of port 31) of the pump chamber to an exit connection (outlet of port 27), an inlet valve (5) provided in the inward flow path for influencing the flow of liquid in the inward flow path (Fig. 1) and an outlet valve (19) provided in the outward flow path for influencing the flow of liquid in the 

In regards to Claim 2, the outlet valve seat (28) is an annular valve seat (Fig. 1).
In regards to Claim 3, the inlet valve (5) is a membrane valve which has an inlet valve body (i.e. the left end of body 1) in which a recess (at lead line 40) is constructed which is closed by an elastic membrane (16) to form an inlet valve chamber (40) in which an inlet valve seat is arranged (39), the front face of which faces the membrane (16) and in the open position of the inlet valve is arranged at a distance from the membrane (via piezo actuator 3; Fig. 1), wherein an inlet valve channel (38) passes through the inlet valve seat (Fig. 1), and the inward flow path comprises a first inlet flow channel (37) which directly connects the entry connection to the inlet valve channel (Fig. 1), and comprises a second inlet flow channel (35), which connects the inlet valve chamber (40), which is closable with the flexible membrane, to the inlet opening of the pump chamber (Fig. 1).
In regards to Claim 4, the inlet valve seat (39) is an annular valve seat (Fig. 1).
Claim 5, the membrane pump device or a part of the membrane pump device is constructed as a cassette intended for a single use (Wang’s membrane pump is clearly capable of being used one time, and thus, is constructed as a one-use cassette), which is intended for use with an actuating device of a membrane pump (this is a statement of intended use that does not limit the apparatus claim in any patentable sense).
In regards to Claim 6, the pump chamber body and the inlet valve and outlet valve body are a constituent of a one-component or multi-component housing body (i.e. the bottom half of body 1) of the cassette (Fig. 1), wherein the membrane (16) of the pump chamber and the membrane (16) of the inlet and outlet valve are arranged on a mounting surface (i.e. the top surface) which can be coupled to an assembly surface (i.e. the bottom surface) of the actuating device (constituted by the top half of body 1 and the associated piezo actuator 3, 14, 21)
In regards to Claim 7, Wang discloses an actuating device (3, 14, 21) which is constructed such that the membrane (16) of the pump chamber (33) becomes deformable between a suction configuration and a discharge configuration (Fig. 1), wherein the inlet and outlet valve (5, 19) are capable of being alternately opened and closed so that fluid can be conveyed by the membrane pump (para. 59).
In regards to Claim 8, the actuating device (3, 14, 21) has an outlet adjusting device (17, 21) which has an outlet control element (21) for deforming the membrane (16) of the outlet valve, which is spring-loaded in a rest position in which the membrane of the outlet valve sits on the outlet valve seat, so that the outlet valve is closed (para. 59), wherein the outlet control element (21) can be moved out of the rest position into a functioning position in which the membrane of the outlet valve is arranged at a distance from the outlet valve seat so that the outlet valve is opened (para. 59).
In regards to Claim 9, the actuating device (3, 14, 21) has an inlet adjusting device (3, 6) which has an inlet control element (3) for deforming the membrane (16) of the inlet valve, which is spring-
In regards to Claim 15, said fluids are medical liquids for blood treatment (para. 4 discloses drug release fluids).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (applied above) in view of US 8,292,594 to Tracey et al.
In regards to Claims 16-17, Kamen discloses the blood treatment apparatus of claim 14, but does not further disclose that the blood treatment apparatus is a dialysis apparatus, wherein the medical liquid is an anticoagulation solution (Kamen merely a medical infusion pump).
However, utilizing diaphragm pumps in dialysis apparatuses for anticoagulation solution is well known in the art, as shown by Tracey et al. (Tracey).  In particular, Tracey discloses a hemodialysis apparatus (Fig. 1; col. 44, lines 34-47), wherein a fluid-actuated diaphragm pump assembly (25) is utilized (Fig. 4).  Tracey further discloses the pumping of anticoagulant to the patient, particularly to allow for extended treatments (col. 54, lines 31-39).  Tracey discloses diaphragm pumps are ideal candidates for pumping medical fluids that may be damaged by such shear forces (e.g., blood, and particularly heated blood, which is prone to hemolysis) or turbulence (e.g., surfactants or other fluids that may foam or otherwise be damaged or become unstable in the presence of turbulence).  Therefore, to one of ordinary skill desiring a versatile diaphragm pump, it would have been obvious to utilize the techniques disclosed in Tracey in combination with those seen in Kamen in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have applied Kamen’s diaphragm pump to a dialysis application for pumping anticoagulant (as taught in Tracey) in order to obtain predictable results; those results being a more versatile diaphragm pump that can be used not only or infusion, but for a wide variety of medical applications.


Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any Applicant is further reminded to correct the dependency of Claim 9 to depend from Claim 8.  Claims 10-11 are found to contain allowable subject matter in light of their combination with the limitations of Claims 7, 8, and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please see US 2,383,193 to Herbert, which discloses another membrane pump that reads upon much of Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC